Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 09/09/2020 in which claim 1 is pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (hereainafter Yamamoto) (US 2014/0358352 A1) in view of Iwanaga et al (hereinafter Iwanaga) (US 2010/0079105 A1).
              As to claim 1, Yamamoto discloses a vehicle control device (Fig 1, 31) mounted on a vehicle (Fig 1 10), the device comprising: 
a power storage device (Fig 1 B); 
a drive device (Fig 1, M) configured to be driven by electric power from the power storage device;
a system main relay (Fig 1, SMR1, SMR2) attached to a power line (Fig 1, 101, 102) between the power storage device and the drive device; and 
wherein the vehicle control device is configured to turn off the system main relay and prohibit reactivation of the system in a power shortage of the power storage device, and to permit the system main relay to be turned on in a case where charging of the power storage device using the charge circuit is requested (see Fig 2, abstract).
Yamamoto does not disclose a charge circuit connected to the power line on a side of the drive device from the system main relay and configured to charge the power storage device using electric power from an external power source.
However, Iwanaga discloses a charge circuit (Fig 4, 260) connected to the power line on a side of the drive device (Fig 4, 110) from the system main relay and configured to charge the power storage device (Fig 4, 150) using electric power from an external power source (see parag [0073]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the device of Yamamoto to include the charge circuit as taught by Iwanaga in order to charge the battery when needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        May 25, 2022